Citation Nr: 1730323	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was remanded in August 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left ear hearing loss was not first manifested during active service, a sensorineural hearing loss was not disabling to a compensable degree within one year of separation from active duty, and any current hearing loss is not otherwise related to service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that he currently has left ear hearing loss which was caused by exposure to acoustic trauma during active duty service.  The Veteran claims that he was exposed to hazardous noises as an air defense artilleryman, and was not provided ear protection.  He reported noise exposure from radars and generators, and active duty service as a missile launcher crew chief.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a) (2016).

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at or contemporary to the time a claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  Maxson v. West, 12 Vet. App. 453 (1999).  

The Veteran's service as an air defense artilleryman while on active duty and his statement regarding lack of ear protection while in performance of his duties makes it likely he was exposed to an adverse acoustic environment.  Therefore, in-service exposure to acoustic trauma is conceded.  

At a January 2009 VA hearing loss examination, the Veteran's hearing acuity was within normal limits through the critical speech frequencies.  His speech recognition was excellent in the left ear.

At an April 2014 VA examination, the VA audiometric examination found that the Veteran had hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  The remaining question any current left ear hearing loss is related to service.

The service medical records show a notation of decreased hearing acuity at service entrance in the November 1971 Service Entrance Examination Report.  However, subsequent audiometric examinations during service in May 1973, September 1973, and a February 1974 service separation examination report show pure tone thresholds within normal limits.  Hensley v. Brown, 5 Vet. App. 155 (1993) (threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss).  The February 1974 Report of Medical Examination, completed at separation from active service, indicates a normal clinical evaluation of the ears and drums, with puretone thresholds of 5, 10, or 20 at all tested frequencies.  The separation examination report also indicates that the Veteran was assigned a numerical designation of 1 for hearing on his physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Except for the November 1971 service entrance examination report, the service medical records contain no other notation of hearing impairment, and they do not contain any notation regarding complaints of or treatment for hearing impairment.  Ultimately, the Board concludes the Veteran did not have left ear hearing loss during active service. 

The Board finds that there is no competent evidence of compensable sensorineural hearing loss for VA purposes within one year of discharge from active duty.  The first reported diagnosis of bilateral hearing loss was in April 2014, about 40 years following service separation, at which time the Veteran was diagnosed with hearing loss in the left ear.  38 C.F.R. §§ 3.307, 3.309(a).  

In April 2014, a VA examiner opined that the Veteran's hearing loss was less likely than not caused by or related to service noise exposure.  The VA examiner considered the entire record, including the possibility that the Veteran had in-service noise exposure based on military occupational specialty in the decision.  The examiner noted that no complaints of hearing loss were found in the Veteran's service medical records, and that the separation examination indicated that hearing was within normal limits for every frequency tested.  Finally, the VA examiner noted the Veteran's civilian employment as a truck driver, and recreational hunting and target shooting. 

In a September 2016 VA addendum opinion, the VA examiner concluded that there was no evidence to determine that the Veteran's left ear hearing loss was etiologically related to service.  The examiner referenced the Institute of Medicine's landmark report titled Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), which stated there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Ultimately the VA examiner determined that it was less likely than not that the Veteran's hearing loss was caused by or the result of an event in military service.  The examiner reviewed the claims file, the examination, and the results of testing in arriving at that conclusion.  The examiner considered all pertinent and available medical facts in forming the opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

While the board acknowledges that in the September 2016 addendum opinion, the VA examiner did not refer to the Veteran's specific lay statements about noise exposure while in service, the examiner acknowledged the Veteran's noise exposure while in service in stating that hearing loss that appears many year later after noise exposure is not causally related to that noise exposure if hearing was normal immediately after the exposure.  The Veteran does not assert that he experienced left ear hearing loss while in service, or within a year of discharge from service, nor does the record support such finding.   

No other evidence in the record shows that an etiological relationship exists between left ear hearing loss and in-service noise exposure.  The Veteran has not submitted any competent evidence showing a relationship between any current hearing loss and service.  

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss can be considered a "chronic disease."  38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran stated at the January 2009 VA examination that he first noticed hearing loss three to four years prior to the examination.  Therefore, the weight of the evidence is against a claim of continuity of symptomology, as the preponderance of the evidence is against a finding of continuous hearing loss since the appellant left active duty service.  A review of the medical records indicates that the first recorded complaint of hearing difficulties was in January 2009, when first evaluated by VA for complaints of hearing problems.  

While the Veteran is competent to report symptoms, he is not competent to link any current left ear hearing loss to service.  There was no medical diagnosis of hearing loss until April 2014, decades after service separation.  That fact weighs against a finding that the Veteran had either a chronic left ear hearing loss disability in service, or a compensably disabling sensorineural hearing loss within a year of discharge from active duty.  Therefore, service connection may not be granted for a hearing loss based solely on these lay statements submitted in support of the claim.

The appellant has not offered a competent medical opinion establishing an etiological link between his current hearing loss and his active service.  The Veteran is competent to report (1) symptoms observable to a layperson, such as decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, in this case, the Veteran is not qualified to make a competent opinion as to whether a hearing loss that manifested decades after service separation is related to in-service noise exposure, as this is too complex to be based on a lay observation alone.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359 (1995).  The Board finds that the VA medical opinions are more persuasive because of the training and experience of the examiner.  Those opinions are the most persuasive evidence.

In sum, the competent medical evidence of record weighs against the Veteran's assertion that left ear hearing loss is etiologically related to active service.  The absence of any complaints of, or treatment for hearing loss in service, or a diagnosis, complaints, or treatment regarding hearing loss for decades after service, are probative evidence against the claim for direct service connection.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for left ear hearing loss and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for left ear hearing loss is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


